Citation Nr: 0708656	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  04-07 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than December 
23, 1992 for the grant of service connection for PTSD with 
major depression.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance, or on the account of 
housebound status.

3.  Entitlement to a certificate of eligibility for specially 
adapted housing or a certificate of eligibility for a special 
home adaptation grant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to May 
1967. 

This case comes before the Board of Veterans' Appeals (the 
Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  

Procedural history

In a June 2002 RO Decision Review Officer decision, service 
connection was granted for PTSD with major depression, 
effective December 23, 1992;
a 100 percent disability rating was assigned effective that 
same date.  Entitlement to special monthly compensation based 
on the need for regular aid and attendance or on the account 
of housebound status was denied.  The veteran subsequently 
perfected an appeal as to those issues.

In a December 2002 RO rating decision, entitlement to a 
certificate of eligibility for specially adapted housing or a 
certificate of eligibility for a special home adaptation 
grant was denied.  The veteran perfected an appeal of that 
denial.

In August 2004 and February 2006, the veteran testified at 
hearings held at the RO before a Decision Review Officer, 
transcripts of which have been associated with the veteran's 
claims file.

In September 2006, the veteran testified at a hearing held at 
the RO before the undersigned Veterans Law Judge, a 
transcript of which has been associated with the veteran's 
claims file.

Issues not on appeal

For reasons expressed immediately below, the Board finds that 
a number of other issues which have been raised by the 
veteran are not in appellate status.

Disagreement not expressed

In a September 2004 rating decision, a clear and unmistakable 
error was found in a June 2002 rating decision as to the 
assignment of an effective date of June 7, 2002 for 
Dependents' Educational Assistance under 38 U.S.C. Chapter 
35.  An effective date of December 23, 1992 was assigned.  
Also, claims to reopen service connection for cervical 
strain, carpal tunnel syndrome of the right wrist (recently 
claimed as paralysis of all radicular nerve groups), and 
neuropathy of the right upper extremity (recently claimed as 
paralysis of all radicular nerve groups) were denied.  In a 
July 2005 rating decision, service connection for residuals 
of a back injury was denied.  

To the Board's knowledge, neither the veteran nor his 
representative has filed a Notice of Disagreement as to those 
determinations. Accordingly, these issues are not within the 
Board's jurisdiction and they will be addressed no further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].
  
Substantive appeal not filed

In a September 2004 rating decision, service connection for 
arteriosclerotic heart disease with enlarged heart and 
hypertension as secondary to the service-connected PTSD with 
major depression was denied.  Also, service connection for 
paralysis of the left upper extremity, loss of use and 
paralysis with limited motion of the right lower extremity, 
and loss of use and paralysis with limited motion of the left 
lower extremity were denied.  The veteran filed a timely NOD 
as those determinations.  In January 2006, the RO issued a 
Statement of the Case (SOC) on those issues.  

To the Board's knowledge, neither the veteran nor his 
representative has filed a substantive appeal [VA Form 9 or 
similar document] as to those determinations.  See 38 C.F.R. 
§§ 20.202, 20.302 (2006).  None of those issues was raised 
during the September 2006 hearing.  Accordingly, those issues 
are not within the Board's jurisdiction and it will be 
addressed no further herein.  See Archbold, supra.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
PTSD with major depression was received by VA on December 23, 
1992.

2.  The veteran's only service-connected disability is PTSD 
with major depression, rated as 100 percent disabling.

3.  The medical and other evidence of record does not reveal 
that the service-connected PTSD with major depression has 
rendered the veteran permanently bedridden or so helpless 
that he is unable to perform self-care tasks or protect 
himself from the hazards incident to his daily environment 
without care or assistance of another person on a regular 
basis.

4.  The medical and other evidence of record does not reveal 
that the veteran's PTSD with major depression has caused the 
veteran to be permanently housebound.

5.  The veteran is not blind in either eye, does not have 
anatomical loss or loss of use of either of the hands, and 
does not have anatomical loss or loss of use of either leg 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or wheelchair, due to service-connected PTSD 
with major depression.



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 23, 
1992 for the grant of service connection for PTSD with major 
depression have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).

2.  The requirements for special monthly compensation based 
on the need for regular aid and attendance, or on the account 
of housebound status are not met.  38 U.S.C.A. § 1114 (West 
2002); 38 C.F.R. §§ 3.350, 3.352 (2006).

3.  The basic eligibility requirements for a certificate for 
specially adapted housing or a certificate for a special home 
adaptation grant have not established.  38 U.S.C.A. § 2101 
(West 2002); 38 C.F.R. §§ 3.809, 3.809a (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking earlier effective date for the grant 
of service connection for PTSD with major depression.  He is 
also seeking entitlement to special monthly compensation 
based on the need for regular aid and attendance, or on the 
account of housebound status, and entitlement to a 
certificate of eligibility for specially adapted housing or a 
certificate of eligibility for a special home adaptation 
grant.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters dated in 
September 2004 and August 2006, whereby the veteran were 
advised of the provisions relating to the VCAA.  
Specifically, in the September 2004 VCAA letter, the veteran 
was advised of what the evidence must show to establish 
entitlement to an earlier effective date for the grant of 
service connection for PTSD with major depression, 
entitlement to special monthly compensation based on the need 
for regular aid and attendance, or on the account of 
housebound status, and entitlement to a certificate of 
eligibility for specially adapted housing or a certificate of 
eligibility for a special home adaptation grant.  The veteran 
was informed of the information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims.  
He was specifically advised in the September 2004 VCAA letter 
to inform VA of medical evidence pertaining to his claimed 
disabilities.  

In the September 2004 VCAA letter, the veteran was advised 
that VA was responsible for getting relevant records from any 
Federal agency, to include records from the military, VA 
medical centers (including private facilities where VA 
authorized treatment), and the Social Security 
Administration.  The veteran was also informed that VA make 
reasonable efforts on his behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

In the September 2004 VCAA letter, the RO specifically told 
the veteran to submit "any evidence in your possession that 
pertains to your claim."  The September 2004 VCAA letter, 
page 4.  The September 2004 VCAA letter thus complied with 
the "give us everything you've got" requirement of 
38 C.F.R. § 3.159(b)(1) because the letter informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.   

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claim resulting in the grant of service 
connection for PTSD with major depression and the issue of 
entitlement to special monthly compensation were adjudicated 
by the RO in June 2002, prior to the September 2004 VCAA 
letter.  Similarly, the veteran's claim for issue of 
entitlement to a certificate of eligibility for specially 
adapted housing or a certificate of eligibility for a special 
home adaptation grant was adjudicated by the RO in December 
2002, prior to the September 2004 VCAA letter.  The veteran's 
claims were, however, readjudicated following the issuance of 
the VCAA letter in September 2004, after that the veteran was 
allowed the opportunity to present evidence and argument in 
response.  See the SSOCs issued in July 2005 and March 2006.  
The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice.  

Moreover, the veteran has not alleged any prejudice.  See 
Mayfield v. Nicholson, 1
9 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) [timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it].

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue as to these 
claims because service connection has already been granted 
for the service-connected disabilities that underlie the 
claims.  Moreover, as explained above, the veteran has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to current level of disability and 
effective date in the September 2004 VCAA letter.  

Additionally, the RO specifically addressed elements (4) and 
(5) in an August 2006 letter to the veteran.  

The board additionally observes that the veteran is obviously 
aware of what is required of him and VA.  He has submitted 
numerous statements to the RO, and he ha testified at several 
hearings.  Because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].    

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering these issues on their merits. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
The evidence of record includes service medical records, VA 
and private medical records, and a report of a VA 
examination.  The Board finds that all relevant evidence 
necessary for an equitable resolution of these issues has 
been identified and obtained, to the extent necessary.

The Board notes that the veteran has a history of receiving 
Social Security disability benefits, beginning in the early 
1990s.  However, there is no indication that the Social 
Security Administration records contain any evidence 
regarding the critical elements discussed below that are 
missing in the veteran's claims [that is, evidence indicating 
that the veteran filed a claim with VA for a psychiatric 
disability prior to December 23, 1992; that the service-
connected PTSD with major depression has rendered the veteran 
permanently bedridden or so helpless that he is unable to 
perform self-care tasks or protect himself from the hazards 
incident to his daily environment without care or assistance 
of another person on a regular basis; that the veteran's PTSD 
with major depression has caused the veteran to be 
permanently housebound; that the veteran is blind in either 
eye due to service-connected PTSD with major depression; that 
the veteran has anatomical loss or loss of use of either of 
the hands due to service-connected PTSD with major 
depression; or that the veteran has anatomical loss or loss 
of use of either leg such as to preclude locomotion without 
the aid of braces, crutches, canes, or wheelchair, due to a 
service-connected PTSD with major depression].  The veteran 
and his representative have not indicated or even hinted, 
that the Social Security records would be of any 
significance.  

Therefore, a remand to obtain records from the Social 
Security Administration is not necessary, as they are not 
pertinent to his claims.  See Brock v. Brown, 10 Vet. App. 
155, 161-2 (1997) [VA is not obligated to obtain records 
which are not pertinent to the issue on appeal].

The Board observes in passing that as a practical matter no 
amount of development could change the evidentiary posture as 
to the issue of an earlier effective date for the grant of 
service connection for PTSD with major depression.  That is, 
the outcome of this earlier effective date claim hinges 
exclusively on documents which were filed, and thus made part 
of the record, in the 1992 and earlier.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2006).  The veteran has retained the services 
of a representative.  As noted in the Introduction above, on 
three occasions, the veteran presented testimony at hearings 
held at the RO before Decision Review Officers and at a 
September 2006 personal hearing which was chaired by the  
undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to an effective date earlier than December 
23, 1992 for the grant of service connection for PTSD with 
major depression.

Relevant law and regulations

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).


Effective dates - service connection 

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim shall be 
fixed in accordance with facts found but shall not be earlier 
than the date of receipt of application therefor.  
See 38 U.S.C.A. § 5110(a).  The implementing VA regulation 
provides that the effective date of an award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400(a).  The effective date for an award of 
service connection for a disability shall be the day 
following separation from active service or date entitlement 
arose if the claim was received within one year after 
separation from service; otherwise, the effective date shall 
be date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

Claims for VA benefits

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2006).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  
38 U.S.C.A. § 101(30) (West 2002); 38 C.F.R. § 3.1(p) (2006).  
The date of receipt shall be the date on which a claim, 
information or evidence was received at VA.  38 U.S.C.A. § 
101(30) (West 2002); 38 C.F.R. § 3.1(r) (2006).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim. Such informal claim must identify the benefit 
sought.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the veteran, it will be considered filed 
as of the date of receipt of the informal claim.  When a 
claim has been filed which meets the requirements of 38 
C.F.R. §§ 3.151 or 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155 
(2006).

A "claim" is defined in the VA regulations as ". . . a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2006).  An 
informal claim is ". . . [a]ny communication or action 
indicating an intent to apply for one or more benefits."  38 
C.F.R. § 3.155(a) (2006).  An informal claim must identify 
the benefit sought.  See Dunson v. Brown, 4 Vet. App. 327, 
330 (1993).

Factual background

The veteran was discharged from active service in May 1967.  
On December 23, 1992, a VA medical center received a VA Form 
21-526 (veteran's application for compensation or pension) 
from the veteran, in which he claimed service connection for 
PTSD and major depression.  Service connection was ultimately 
granted for PTSD with major depression, and a 100 percent 
disability rating was assigned therefor, effective December 
23, 1992.  

Analysis

The RO assigned an effective date of December 23, 1992 for 
the grant of service connection for PTSD with major 
depression on the basis that the veteran's initial  claim for 
service connection for that disability was received by VA on 
that day. 

The veteran acknowledges that he did not file a formal claim 
for service connection for a psychiatric disorder prior to 
December 23, 1992.  However, he seeks an earlier effective 
date based on four arguments.  First, he argues that the 
effective date should be in May 1967 (i.e., as of his 
discharge from military service) because he was misinformed 
about VA benefits at that time.  Second, he asserts that the 
effective date should be February 14, 1975, because he 
initiated a claim for VA benefits through the State of 
Colorado Department of Labor and Employment on that date.  
Third, he argues that the effective date should be in 
February 1990 because he was diagnosed with PTSD and major 
depression that month.  
Finally, he argues that he is entitled to an earlier 
effective date because he has had a psychiatric disability 
since discharge from service.

The Board has carefully reviewed the record in order to 
determine whether any claim for service connection for a 
psychiatric disorder can be detected prior to December 23, 
1992.  See Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  In this case, no such claim exists.  Prior to 
December 23, 1992, there is no communication of record in the 
entire record from the veteran or a representative to VA 
which can be interpreted as an application for service 
connection for PTSD and major depression.  Neither the 
veteran nor his representative has identified a formal claim 
that was filed prior to December 23, 1992.  

As discussed above, the veteran has proffered several 
arguments as to why he believes that an earlier effective 
date is warranted. 

The veteran's first contention is based on alleged 
misinformation provided to him around the time of his 
separation from military service in 1967.  In an April 2003 
statement, the veteran asserted that the military doctor who 
conducted his separation examination in 1967 told him that he 
was not eligible for VA treatment for his illnesses, and thus 
not eligible for VA compensation benefits, because his 
disability was not combat-related.  At the February 2006 and 
September 2006 hearings, he indicated that he did inquire at 
the VA RO in Cheyenne, Wyoming right after discharge in May 
1967 about VA benefits but that he was told that he was not 
eligible for VA benefits because his disability was not 
combat-related or because he was to receive military medical 
retirement benefits.  

In short, the veteran argues that he would have applied for 
VA benefits in May 1967 except for misinformation given him 
by VA and military personnel.  This contention fails as a 
matter of law.  See McTighe v. Brown, 7 Vet. App. 29, 30 
(1994); see also Office of Personnel Management v. Richmond, 
496 U.S. 414 (1990) [payment of government benefits must be 
authorized by statute; therefore, erroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits].

With regard to the alleged February 14, 1975 claim, allegedly 
made through an agency of the State of Colorado, the claims 
file does not contain any record remotely suggesting the 
filing of a claim for disability with VA benefits on or 
around February 14, 1975.  Documents dated in 1970s reflect 
contact between the veteran and VA regarding only education 
benefits.  Furthermore, the first request by VA for service 
medical records was made in February 1993, in connection with 
the claim filed on December 23, 1992.  

The veteran in essence relies on a VA record showing that RO 
in Denver, Colorado had contact with VA Records Management 
Center (RMC) on February 14, 1975.  The veteran asserts that 
this record documents that he filed a claim on February 14, 
1975 because the VA RO requested his service medical records 
on that date.  That record manifestly does not document the 
filing of any claim by the veteran.  The basis of the contact 
between the RO and the RMC on February 14, 1975 is unknown, 
and no presumption in the veteran's favor attached thereto.  

Indeed, the only presumption which is applicable is the 
presumption of administrative regularity, under which it is 
presumed that government officials "have properly discharged 
their official duties."  See United States v. Chemical 
Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In 
Ashley v. Derwinski, 
2 Vet. App. 307, 308-309 (1992), the Court found that the 
presumption of regularity applied to VA.  The Court found 
that the presumption of regularity supports the official acts 
of public officers and, in the absence of clear evidence to 
the contrary, courts presume that they have properly 
discharged their official duties. See also Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994).

In this case, the evidence of record does not serve to rebut 
the presumption of administrative regularity [i.e., the 
presumption that if the RO had received a claim filed by or 
on behalf of the veteran the RO would have acted upon it].  
The veteran has intimated that a claim was prepared on his 
behalf; he has not been clear as to the nature of that claim 
or how that claim was allegedly presented to VA.  He has 
submitted no objective evidence which is supportive of his 
vague contention that a claim of entitlement to service 
connection was submitted to VA.  

The veteran contends that the claim was initiated by an 
employee of the Veterans Employment Program of the State of 
Colorado Department of Labor and Employment and that the 
claim was apparently disregarded because he did not have a 
combat-related disability.  In support of that assertion, he 
submitted an undated statement from a supervisor at the state 
government agency, who noted that the veteran had been 
classified as a "displaced homemaker".  That statement 
manifestly does not verify the veteran's assertion.  Rather, 
it only reflects that at some point, the veteran was in 
contact with that agency regarding state benefits.  

To the extent that the veteran may be contending that the 
State of Colorado may have not filed the claim with VA, VA is 
not responsible for any such error.  
See Shields v. Brown, 8 Vet. App. 346, 351 (1995).  

As for the initial diagnosis of PTSD and major depression by 
a private physician in February 1990, the veteran did not 
submit this statement to VA until February 1993, after he 
filed his formal claim for service connection.  To the extent 
that the veteran's representative suggested at the September 
2006 hearing that the Social Security Administration (SSA) 
should have shared this statement with VA, the Board notes 
that SSA was under no duty to apprise VA of the existence of 
that statement or of a potential claim for service connection 
for a psychiatric disability.  

Significantly, 38 C.F.R. § 3.153 (2006), which addresses 
claims filed with SSA, provides that the effective date of 
only one type of claim - VA death benefits on a form jointly 
prescribed by the Secretary of VA and the Secretary of 
Health, Education, and Welfare (now Health and Human 
Services) - is governed by the date of receipt of a claim at 
SSA.  Therefore, the date of the private doctor's statement 
is not relevant in determining the effective date of the 
veteran's claim.

Finally, the veteran appears to be raising an argument 
couched in equity in that he contends he has had a 
psychiatric disability since his discharge from active 
service and so he should be compensated for the entire period 
since service separation.  Setting aside the fact that as 
discussed above the initial diagnosis of PTSD and major 
depression did not occur until 1990, the Board is bound by 
the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

As explained above, the Board has decided this case based on 
the law and regulations.  Specifically, the effective date of 
service connection is based on the date that a claim therefor 
was filed, not the date the disability first existed.  
See 38 C.F.R. § 3.400 (2006).  

The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
[citing Office of Personnel Management, 496 U.S. at 426].  
For reasons explained above, the effective date assigned in 
this case is dictated by the date of filing of the veteran's 
claim for service connection on December 23, 1992.

Conclusion

For reasons stated above, the Board finds that the effective 
date for the grant of service connection for PTSD with major 
depression is December 23, 1992, the date of receipt of the 
veteran's formal claim of entitlement to service connection 
for PTSD with major depression.  The benefit sought on 
appeal, entitlement to an earlier effective date, is 
accordingly denied.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance, or on the account of 
housebound status.

3.  Entitlement to a certificate of eligibility for specially 
adapted housing or a certificate of eligibility for a special 
home adaptation grant.

Because these two issues involve the application of similar 
law to identical facts, the Board will address them together.



Relevant law and regulations

Special monthly compensation

(i.) Aid and attendance

Special monthly compensation (SMC) is payable at a specified 
rate if the veteran, as the result of service-connected 
disability, is in need of regular aid and attendance.  Need 
for aid and attendance means helplessness or is so nearly 
helpless as to require the regular aid and attendance of 
another person.  A veteran will be considered to be in need 
of regular aid and attendance if he or she is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less;  if the veteran is a patient in a 
nursing home because of mental or physical incapacity; or if 
the evidence establishes a factual need for aid and 
attendance or "permanently bedridden" status under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 
1114(l) (West 2002); 38 C.F.R. § 3.351(b) (2006).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  "Bedridden" will be a proper 
basis for the determination.  38 C.F.R. § 3.352(a) (2006).

A veteran will be found to be bedridden if the condition 
actually requires that he remain in bed, but not if he 
voluntarily stays in bed or if a physician merely recommends 
bed rest.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions that the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
Id.

Although a veteran need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the Court has held that it 
is logical to infer there is a threshold requirement that "at 
least one of the enumerated factors be present."  Turco v. 
Brown, 9 Vet. App. 222, 224 (1996).

(ii.) Housebound rate

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has one service-connected disability rated as 100 
percent disabling and a separate disability rated at 60 
percent or higher or he is permanently housebound.  The 
veteran will be found to be permanently housebound if, due to 
his service-connected disabilities, he is substantially 
confined to his home or the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that such confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 
38 C.F.R. § 3.350(i) (2006).

Eligibility for financial assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a)

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be awarded to a veteran who 
served on active duty after April 20, 1898, and is receiving 
compensation for permanent and total service-connected 
disability due to (1) the loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair, or (2) blindness 
in both eyes, having only light perception, plus, the 
anatomical loss or loss of use of one lower extremity, or (3) 
the loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (4) the loss or loss of use of one lower extremity 
together with the loss or loss of use of one upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  38 U.S.C.A. § 2101 (West 2002); 38 
C.F.R. § 3.809(a)-(b) (2006).

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc, in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  See also 38 C.F.R. § 4.63 (2006).

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss 
of use of a foot include extremely unfavorable ankylosis of 
the knee, complete ankylosis of two major joints of an 
extremity, shortening of the lower extremity of 3 1/2 inches 
or more, and complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot-drop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of that nerve.  See also 38 C.F.R. 
§ 4.63 (2006).

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joint.  See 38 C.F.R. § 4.45 (2006).

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court 
stated that the relevant inquiry concerning loss of use is 
not whether amputation is warranted but whether the appellant 
has had effective function remaining other than that which 
would be equally well served by an amputation with use of a 
suitable prosthetic appliance.  The Court also stated that in 
accordance with 38 C.F.R. § 4.40, the Board is required to 
consider the impact of pain in making its decision and to 
articulate how pain on use was factored into its decision.

38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 only provide 
examples and not an exclusive list of manifestations of loss 
of use of a foot.  It is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified; findings sufficiently 
characteristic to identify the disease and the disability 
therefrom are sufficient; and above all, a coordination of 
rating with impairment of function will be expected in all 
cases.  See 38 C.F.R. § 4.21 (2006) [application of rating 
schedule]; see also Mauerhan v. Principi, 16 Vet. App. 436 
(2002) [the specified factors for each incremental rating 
were examples rather than requirements for a particular 
rating; analysis should not be limited solely to whether the 
claimant exhibited the symptoms listed in the rating scheme].

Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d) (2006).

Eligibility for assistance in acquiring a special home 
adaptation grant under 38 U.S.C.A. § 2101(b)

A certificate of eligibility for assistance in acquiring a 
special home adaptation grant may be issued to a veteran who 
served after April 20, 1898; is not entitled to a certificate 
of eligibility for assistance in acquiring specially adapted 
housing under 38 C.F.R. § 3.809 and has not previously 
received assistance in acquiring specially adaptive housing 
under 38 U.S.C.A. § 2101(a); and is entitled to compensation 
for permanent and total disability which (1) is due to 
blindness in both eyes with 5/200 visual acuity or less, or 
(2) includes the anatomical loss or loss of use of both 
hands. 38 C.F.R. § 3.809a (a), (b) (2006).

38 C.F.R. § 3.809a provides that a veteran who first 
establishes entitlement under this section and who later 
becomes eligible for a certificate of eligibility under 38 
C.F.R. § 3.809 may be issued a certificate of eligibility 
under § 3.809.  However, no particular type of adaptation, 
improvement, or structural alteration may be provided to a 
veteran more than once.

Analysis

The veteran's only service-connected disability is PTSD with 
major depression, which is rated 100 percent disabling.

Mittleider concerns

The Board is initially presented with a record on appeal 
which indicates that in addition to his service-connected 
PTSD with major depression, the veteran has been diagnosed 
with several non service-connected disabilities, chiefly 
arteriosclerotic heart disease.  Other non service-connected 
disabilities include osteoarthritis of multiple joints, 
urinary incontinence, fecal incontinence, and 
gastroesophageal reflux disease among numerous other physical 
ailments.  SMC, or financial assistance to acquire specially 
adapted housing, or a certificate of eligibility for a 
special home adaptation grant, can only be granted for 
service-connected disabilities.  See 38 U.S.C.A. §§ 1114, 
2101 (West 2002).  

Thus, in determining the veteran's eligibility for SMC and 
specially adapted housing benefits or a special home 
adaptation grant, it is incumbent upon the Board to identify, 
and disregard, any pathology associated with a nonservice-
connected disability.  However, the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

Resolution of these issues requires competent medical 
evidence, which can be provided neither by the Board nor by 
the veteran himself.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions] and 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) [a lay 
person without medical training is not competent to comment 
on medical matters].

The medical evidence of record makes it clear which of the 
veteran's symptoms are manifestations of his service-
connected PTSD with major depression, a psychiatric 
disability, and which are manifestations of his non service-
connected physical ailments.  In essence, the service-
connected psychiatric disability manifests as anger, 
depression, isolative behavior and sleep disturbances.  See, 
e.g., the report of the September 2003 VA psychiatric 
examination.  The veteran's non service-connected 
disabilities manifest as (inter alia) cervical, joint and low 
back pain and limitation of motion.  See, e.g., a July 1997 
VA medical record.  He also has what is characterized as 
"very severe coronary artery disease."  

Special Monthly Compensation 

The veteran has not contended or demonstrated that he has a 
visual impairment to the extent that he is blind or nearly 
blind, or that he is a patient living in a nursing home.

Moreover, the Board notes that the veteran does not meet the 
criteria for special monthly compensation at the housebound 
rate, based on one service-connected disability rated as 100 
percent disabling and a separate disability rated at 60 
percent or higher.  Service connection is currently in effect 
for PTSD with major depression (rated 100 percent disabling); 
the veteran has no other service-connected disabilities.

[The Board notes that in a November 1998 rating decision, a 
special monthly pension (SMP) was established on the basis of 
the (service-connected) psychiatric disability rated as 100 
percent disabling and various other (non service-connected) 
disabilities independently rated as 60 percent disabling or 
more.  See 38 U.S.C.A. § 1521(e) (West 2002).  Unlike SMP, 
SMC requires that all disabilities be service connected.  
Thus, the SMP grant has no bearing on the Board's decision in 
this case.]  

While the veteran claims that he isolates himself due to his 
service-connected psychiatric disability, the objective 
evidence does not demonstrate that the veteran is currently 
housebound, that is, he is not substantially confined to his 
home or the immediate premises.  During the September 2003 VA 
psychiatric examination, the veteran reported that he and his 
spouse had separate condominiums and that he was able to go 
to his spouse's condominium and visit with her.  VA treatment 
records from 2004 reflect that the veteran took a trip to 
Africa that year to attend his son's wedding and that he 
lived part-time in his spouse's separate home.  At the August 
2004 and September 2006 hearings, the veteran testified that 
he did occasionally drive a car.  See September 2006 hearing 
transcript, page 13; August 2004 hearing transcript, page 10.  

In short, there is no evidence that the veteran is 
substantially confined to his house, and he does not appear 
to contend that he is.  

For the same reasons regarding whether the veteran is 
permanently housebound, the competent medical evidence shows 
that the veteran is not permanently bedridden.  Indeed, the 
veteran has not contended that his PTSD with major depression 
renders him permanently bedridden.

Turning to the need for aid and attendance of another, the 
veteran asserts that he needs assistance with dressing, 
personal hygiene, and cooking.  The veteran has testified 
that his PTSD is major factor in these limitations.  However, 
he has not been specific as to what limitations are due to 
the PTSD.    

VA medical records reflect that as of December 2003 the 
veteran was receiving homemaking services through a VA fee-
basis program once every other week for five and half hours 
and that he needed assistance with dressing and personal 
hygiene and food preparation.  As of January 2005 his 
homemaking services were reduced to three hours once every 
other week.  In April 2005, a VA doctor noted that he saw 
"no real reason why [the veteran] can't do most of his 
housework."    

The Board does not believe that requiring a homemaker for 
three hours every other week amounts (i.e., 3 hours out of 
336) to the need for regular aid and attendance.  
The claim fails on that basis alone. 

In addition, there is no indication that the veteran's 
alleged difficulty dressing, in personal hygiene matters and 
food preparation stems from his service-connected psychiatric 
disability.  There is simply no evidence that the veteran's 
alleged inability to dress and undress himself and to keep 
himself ordinarily clean and presentable are due to PTSD with 
major depression.  The veteran underwent a VA psychiatric 
examination in September 2003, and no such limitations in 
dressing and personal hygiene were noted.  Rather, the 
medical evidence of record suggests that multiple joint pain 
and limitation of motion due to arthritis my limit the 
veteran physically somewhat.  See, the July 1997 VA medical 
record referred to above.

Although the veteran's representative noted in an August 2006 
statement the veteran's history of nightmares, there is no 
evidence that the veteran's PTSD results in any incapacity 
requiring care or assistance on a regular basis to protect 
the veteran from hazards or dangers incident to his daily 
environment, nor has this been contended.  At the August 2003 
VA examination and in April 2004, the veteran denied any 
suicidal ideation.

In short, there is no indication that the service-connected 
PTSD with major depression causes the veteran to require the 
aid or attendance of another person or to be housebound.  It 
appears from the medical evidence of record that his physical 
limitations, such as they are, are related to non service-
connected disabilities such as osteoarthritis of multiple 
joints and cardiovascular disease, rather than to the 
service-connected psychiatric disability.

Crucially, his claim is not supported by any competent 
medical evidence demonstrating that he is in fact disabled 
due to his service-connected PTSD with major depression to 
the extent that he requires the regular aid and assistance of 
another person, or that he is limited to his house and its 
immediate premises.  
He has not provided or identified any such evidence.  See 38 
U.S.C.A. § 5107(a) [it is a claimant's responsibility to 
support a claim for VA benefits].

In summary, a preponderance of the evidence is against the 
claim.  The medical evidence appears to support the 
proposition that the veteran is active and mobile and is not 
in any way confined to his house or to his bed.  The veteran 
himself has not submitted or pointed to any evidence to the 
contrary.  Accordingly, the Board finds that entitlement to 
special monthly compensation for regular aid and attendance 
and at the housebound rate is not established.

Specially adapted housing

The veteran also seeks specially adapted housing or a 
certificate of eligibility for a special home adaptation 
grant.  In substance, the veteran contends that such is 
warranted because he uses primarily a cane, and also a 
walker, to assist with ambulation.

As noted in the relevant law and regulations section above, 
to qualify for financial assistance in acquiring specially 
adapted housing, (a) the loss, or loss of use of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair, or (b) the loss 
or loss of use of one lower extremity together with residuals 
of organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, must be 
demonstrated.  38 C.F.R. § 3.809(b)(1), (3) (2006). [Because 
the veteran has not lost the use of either upper extremity 
and is not blind, the other subparagraphs of 38 C.F.R. § 
3.809(b) are not for application in this case.  The veteran 
does not contend otherwise.]

The Board again notes, as it did in the Introduction, that 
service connection for loss of use and paralysis with limited 
motion of both lower extremities has been denied by the RO.  
The veteran's only service-connected disability is PTSD with 
major depression.

The medical and other evidence of record does not show loss 
of use of either lower extremity.  As noted above, loss of 
use of the lower extremities is found in situations in which 
the regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion is required.  
In this case, there is no evidence that the veteran 
constantly requires a cane or walker.  The undersigned 
Veterans Law Judge observed that while the veteran had a cane 
at the hearing, he did not use it for ambulation.  Thus, 
while the veteran's locomotion may be impaired, locomotion is 
not "precluded" without use of an assistive device.  
  
In any event, there is no evidence that the veteran has any 
lower-extremity symptomatology due to his service-connected 
PTSD with major depression.  
The medical records do not so indicate, and the veteran has 
not explained how his psychiatric disability impacts his 
locomotion.

In short, for reasons expressed above the Board has concluded 
that the veteran does not meet any of the basic eligibility 
requirements for entitlement to a certificate for specially 
adapted housing under 38 U.S.C.A. § 2101(a) and 38 C.F.R. § 
3.809.   Because the requirements of law are not met, the 
veteran's claim is denied.

The veteran is also not eligible for a special home 
adaptation grant under 38 U.S.C.A. § 2101(b).  Eligibility 
for such a grant requires blindness in both eyes with 5/200 
visual acuity or less, or the anatomical loss or loss of use 
of both hands.  See 38 C.F.R. § 3.809a (b) (2006).  In the 
instant case, there is no evidence that the veteran is blind, 
and he does not contend as much.  Moreover, he has not lost 
the use of either hand and does not contend as much.  The 
veteran is therefore not eligible for a special home 
adaptation grant.  Accordingly, this claim is also denied.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an effective date prior to December 23, 1992 
for the grant of service connection for PTSD with major 
depression is denied.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or housebound status is 
denied.

Entitlement to a certificate for specially adapted housing or 
a certificate for a special home adaptation grant is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


